NUMBER 13-13-00169-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


STANLEY BRADFORD
WHITTINGTON,                                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 2nd 25th District Court
                           of Gonzales County, Texas.


                            ORDER TO FILE BRIEF
              Before Justices Rodriguez, Benavides, and Perkes
                              Order Per Curiam

        This cause is before the Court on the State’s third motion for extension of time to

file the brief in this matter. The State’s brief in this matter was originally due on August

27, 2014. The State has previously requested and received two prior extensions of time

to file the brief.
       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that the State’s motion for extension of time should

be granted with order.

       Accordingly, we GRANT the State’s third motion for extension of time and ORDER

the State to file the brief on or before December 1, 2014. NO FURTHER EXTENSIONS

WILL BE GRANTED IN THIS MATTER.



                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of November, 2014.




                                             2